PER CURIAM.
In the amended final judgment appealed, the trial court limited the accrual of post-judgment interest on the original final judgment to six months. The amended final judgment was entered two years after the original final judgment. The only change was the inclusion of the amount of attorney’s fees incurred in collecting part of the final judgment. It is not apparent from this record why the trial, court chose to discontinue the accrual of interest on a judgment requiring no further judicial labor. See St. Cloud Utilities v. Moore, 355 So.2d 446 (Fla. 4th DCA 1978).
Accordingly, we reverse that portion of the amended final judgment limiting post-judgment interest and remand for further proceedings.
LEHAN, C.J., and DANAHY and FRANK, JJ., concur.